DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/01/2022. Claims 3-7 are cancelled. Claims 1-2 and 8-20 are currently pending in the application.
Drawings
The replacement drawings received on 02/01/2022 are acceptable. 
Specification
The amendments to the specification received on 02/07/2022 are acceptable. 
Response to Arguments
Applicant’s arguments, see pg. 8, filed 02/01/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pg. 8-9, filed 02/01/2022, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see pg.9, filed 02/01/2022, with respect to the objection to claim 19 have been fully considered and are persuasive. The objection to claim 19 has been withdrawn.
Applicant’s arguments, see pg. 9-10, filed 02/01/2022, with respect to the rejection of claims 1-2, 9-12, 14, 16, 17, and 20 under 35 U.S.C. 102(a)(1) as being 
Allowable Subject Matter
Claims 1-2 and 8-20 are allowed. See reasons for allowance in the non-final rejection mailed 11/01/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771